UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-27845 BIG TREE GROUP, INC. (Name of registrant as specified in its charter) Colorado 84-1304106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) South Part 1-101, Nanshe Area, Pengnan Industrial Park on North Yingbinbei Road, Waisha Town of Longhu District, Shantou, Guangdong, China (Address of principal executive offices) (Zip Code) (86)-754-8323888 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date:22,212,217 shares of common stock are issued and outstanding as of August 5, 2014. BIG TREE GROUP, INC. AND SUBSIDIARIES FORM 10-Q June 30, 2014 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets - As of June 30, 2014 (unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations and Comprehensive(Loss) Income - For the Three and Six Months Ended June 30, 2014 and for the Three and Six Months Ended June 30, 2013 (restated) (unaudited) 2 Condensed Consolidated Statements of Cash Flows - For the Six Months Ended June 30, 2014 and for the Six Months Ended June 30, 2013 (restated)(unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4 Controls and Procedures. 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 29 Item 4. Mine Safety Disclosures. 29 Item 5. Other Information. 29 Item 6. Exhibits. 29 We used in this report, the terms “Big Tree," "we," "our," and "us" or the “Company” refers to Big Tree Group, Inc., a Colorado corporation, and its wholly-owned subsidiaries Big Tree International Co., Ltd., a Brunei company, ("BT Brunei") and Shantou Big Tree Toys Co., Ltd., a Chinese company (“BT Shantou”). i EXPLANATORY NOTE This Quarterly Report on Form 10-Q of Big Tree Group, Inc. for thethreeand six monthsended June 30, 2014 reflects the restatement of our unaudited condensed consolidated financial statements as of June 30, 2013 and for the three and six months ended June 30, 2013. Based upon analysis of current tax research and interpretations of China tax regulations, we have determined that our subsidiary, Big Tree International Co., Ltd., a Brunei company, may be considered a non-resident PRC company and may be subject to China income taxes and other payroll benefit taxes. Accordingly, we have decided to accrue China income taxes and payroll benefit taxes pursuant to China tax regulations. At June 30, 2013, we increased our current liabilities by $1,544,401, reduced net income by $199,400 or $0.02 per common share (basic and diluted), and $299,329 or $0.03 per common share (basic and diluted) for the three and six months ended June 30, 2013, respectively, to reflect the accrual of income taxes, payroll benefit taxes and all related estimated penalties and interest, we reduced beginning retained earnings by $1,208,543 to reflect the accrual of such taxes and penalties for the 2012 and 2011 periods, and decreased accumulated other comprehensive income by $36,529. Currently, we are reviewing our corporate tax structure and plan on restructuring our tax structure to ensure that Big Tree International Co., Ltd. is not subject to such taxes in China. Please see Note 12 - Restatement contained in the Notes to Unaudited Condensed Consolidated Financial Statements appearing later in this Form 10-Q which further describes the effect of this restatement. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe, “expect," “anticipate," “estimate," “intend," “plan," “targets," “likely," “aim," “will," “would," “could," and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about: ▪ The circumstances resulting in the restatement of our financial statements and the material weaknesses in our internal control over financial reporting and in our disclosure controls and procedures; ▪ Terms of the convertible notes we have issued and sold and the significant dilution to our shareholders upon the conversion of those notes; ▪ Transactions with our related partieswhich may have resulted in violations of the Sarbanes-Oxley Act of 2002; ▪ Fluctuations in our revenues based upon our revenue recognition policy; ▪ Factors affecting consumer preferences and customer acceptance of new products; ▪ Competition in the toy industry; ▪ Loss of one or more key customers; ▪ Dependence on third-party contract manufacturers; ▪ Dependence on certain key personnel; ▪ Inability to manage our business expansion; ▪ Infringement by third parties on our intellectual property rights; ▪ Our inadvertent infringement of third-party intellectual property rights; ▪ Availability of skilled and unskilled labor and increasing labor costs; ▪ Lack of insurance coverage and the impact of any loss resulting from product liability or third party liability claims or casualty losses; ▪ Violation of Foreign Corrupt Practices Act or China anti-corruption laws; ▪ Economic, legal restrictions and business conditions in China; ▪ Limited public market for our common stock; and ▪ Potential conflicts of interest between our controlling shareholders and our shareholders. You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in Item 1A. Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2013 as filed with the Securities and Exchange Commission. Other sections of this report include additional factors which could adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. ii Item 1. Financial Statements BIG TREE GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Restricted Cash Accounts receivable, net of allowance of $288,009 and $291,011, respectively Inventories Other receivables Prepaid expenses Due from related party - Advances to suppliers Total Current Assets Security deposit - related party Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' (DEFICIT)EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Loans payable Convertible loans payable Derivative liabilities Advances from customers Salaries and benefits payable Other payables Taxes payable Due to related parties Total Current Liabilities Total Liabilites Commitment and Contingencies - - SHAREHOLDERS'(DEFICIT) EQUITY: Preferred stock No par value; 20,000,000 shares authorized; none issued and outstanding at June 30, 2014 and December 31, 2013 - - Common stock $0.00001 par value; 100,000,000 shares authorized;14,273,557 and 10,350,192 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Advances due from related party ) ) Total Shareholders' (Deficit)Equity ) Total Liabilities and Shareholders' (Deficit)Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements - 1 - CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, (As Restated) (As Restated) Revenues $ Cost of revenues Gross profit OPERATING EXPENSES: Selling expenses Rent - related party General and administrative Total operating expenses Operating (loss) income ) OTHER INCOME (EXPENSES): Other income (expenses) ) ) Realized gain (loss)from foreign currency exchange ) ) Gain from change in fair value of derivative liabilities - - Interest expense, net ) Total other income (expenses) (Loss) income before income taxes ) ) Income taxes ) ) ) Net (loss) income $ ) $ $ ) $ COMPREHENSIVE (LOSS) INCOME: Net (loss) income $ ) $ $ ) $ Foreign currency translationincome (loss) ) COMPREHENSIVE (LOSS) INCOME $ ) $ $ ) $ NET (LOSS) INCOME PER COMMON SHARE: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See accompanying notes to unaudited condensed consolidated financial statements - 2 - BIG TREE GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Gain from change in fair market value of derivative liabilities ) - Stock issued for interest Bad debt expense ) Non-cash interest expense - Changes in operating assets and liabilities: Accounts receivable ) ) Advances to suppliers Advances to suppliers-related parties - Prepaid expenses and other current assets Inventories ) ) Accounts payable and accrued expenses Other payables ) Salaries payable Taxes payable Advances from customers Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of intangible asset ) - Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Restricted Cash ) - Proceeds from related party advances Repayment of related parties advances ) ) Working capital advance paid to related party, net ) ) Advancesfrom related party, net - Proceeds from convertible loans payable - Proceeds from (repayment of) loans payable ) Net cash used in financing activities ) ) Effect of exchange rate on cash ) Net (decrease) increasein cash ) Cash- beginning of year Cash - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $ $ Non-cash investing and financing activities: Derivative liabilty reclassified to paid-in capital $ $
